I agree with the views expressed in the opinion of the court on rehearing relative to the alleged defects in the foreclosure proceeding and sale. But it is my opinion also that plaintiffs are without interest to attack the proceeding and sale. The foreclosure proceeding was based on the mortgage acquired by the Federal Land Bank from the widow and heirs of Zack Moore. Plaintiffs' right to attack the foreclosure proceeding and sale therein to A.C. Skannal could arise only after they had established their rights in the mortgaged property. Since, as was held in the original opinion, plaintiffs' rights in the property, if any they had, lapsed when the mortgage was executed in favor of the Federal Land Bank, it logically follows that they failed to establish such rights.
I concur in the decree reinstating our former decree, affirming the judgment appealed from and making it the final judgment of this court. *Page 113